Citation Nr: 1200525	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  05-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a fracture of the left hand.  

2.  Entitlement to service connection for arthritis of the wrists and all fingers, other than the right little finger.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a right shoulder disorder.  

7.  Entitlement to service connection for a chronic skin disorder, including tinea pedis, tinea cruris, and eczema of the hands, lower extremities, and facial area.  

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for basal cell carcinoma.  

11.  Entitlement to service connection for deviated nasal septum and chronic sinusitis.  

12.  Entitlement to service connection for chronic bronchitis and pneumonia.  

13.  Entitlement to service connection for the residuals of a facial fracture.  

14.  Entitlement to service connection for the residuals of a left eye injury.  

15.  Entitlement to service connection for a right knee disorder.  

16.  Entitlement to an initial compensable rating for the residuals of a fracture of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1959 to October 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was before the Board in November 2010.  At that time, the issues were remanded to insure due process and for further development of the evidence.  Specifically, a notification letter in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) needed to be furnished to the Veteran; copies of private and VA treatment records, including records from the Social Security Administration (SSA), needed to be obtained; and the Veteran was to be scheduled for an examination for possible skin disorders.  These actions requested by the Board Remand order were completed.  

The issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for residuals of a left eye injury, residuals of a facial fracture, and residuals of a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  



FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of a left hand disorder were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of a left hand disorder in the years after service or until 1998.  

3.  A left hand disability is not shown to have been caused by any in-service event.

4.  No injury, disease, or chronic symptoms or disorder of either wrist or the fingers were manifested during service.  

5.  The Veteran did not continuously manifest symptoms of disorder of either wrist or all the fingers in the years after service or until 1998.  

6.  A disability of either wrist or all of the fingers was not caused by any in-service event.  

7.  No injury, disease, or chronic symptoms of a neck disability were manifested during service.  

8.  The Veteran did not continuously manifest symptoms of a neck disorder in the years after service.  

9.  A chronic neck disability is not shown to have been caused by any in-service event.

10.  No injury, disease or chronic symptoms of a low back disability were manifested during service.  

11.  The Veteran did not continuously manifest symptoms of a low back disorder in the years after service or until 1972.  

12.  A low back disability is not caused by any in-service event.

13.  No injury, disease, or chronic symptoms of a left knee disability were manifested during service.  

14.  The Veteran did not continuously manifest symptoms of a left knee disability in the years after service.  

15.  A left knee disability was not caused by any in-service event.

16.  No injury, disease or chronic symptoms of the right shoulder were manifested during service.  

17.  The Veteran did not continuously manifest symptoms of a right shoulder disorder in the years after service or until 1997.  

18.  A disability of the right shoulder was not caused by any in-service event.  

19.  No injury, disease or chronic symptoms of a skin disorder, including tinea pedis, tinea cruris, and eczema of the hands, lower extremities, and facial area, were manifested during service.  

20.  The Veteran did not continuously manifest symptoms of a chronic skin disorder; including tinea pedis, tinea cruris, and eczema of the hands, lower extremities, and facial area, after service.  

21.  A chronic skin disability, including tinea pedis, tinea cruris, and eczema of the hands, lower extremities and facial area was not caused by any in-service event.  

22.  The Veteran was exposed to acoustic trauma of naval gunfire during service.  

23.  Hearing loss was not manifested during service.  

24.  The Veteran did not continuously manifest hearing loss in the years after service; chronic hearing loss was first demonstrated in 1984.  

25.  Chronic sensorineural hearing loss is not shown to have been caused by any in-service event, including loud noise exposure.   

26.  The Veteran has not manifested PTSD at any time during service or thereafter.  

27.   Basal cell carcinoma is related to sun exposure during service.  

28.  The Veteran sustained a traumatic injury of the face in service.  

29.  Chronic sinusitis, with headaches, and a deviated nasal septum, are related to the traumatic injury of the face that the Veteran sustained during service.  

30.  Chronic symptoms, disease or manifestations of bronchitis and pneumonia were not manifested during service.  

31.  The Veteran did not continuously manifest symptoms of chronic bronchitis and pneumonia in the years after service.  

32.  There is no current diagnosis of chronic bronchitis or pneumonia.  

33.  The Veteran sustained a fracture of the right 5th metacarpal in service, but had no chronic symptoms in service.  

34.  Throughout the appeal, the evidence has not demonstrated any disability associated with the residuals of the fractured right 5th metacarpal.  


CONCLUSIONS OF LAW

1.  The residuals of a fracture of the left hand were neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Arthritis of both wrists and all the fingers was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  A neck disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A low back disorder, including arthritis of lumbar spine, was neither incurred in nor aggravated by service nor may arthritis of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

5.  A left knee disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  A right shoulder disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

7. A chronic skin disorder, including tinea pedis, tinea cruris, and eczema of the hands, lower extremities and facial area, was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

8.  Hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

9.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

10.  With the resolution of reasonable doubt, basal cell carcinoma was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

11.  With the resolution of reasonable doubt, chronic sinusitis, with headaches and a deviated nasal septum, were incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

12.  Chronic bronchitis and pneumonia were neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

13.  The criteria for an initial compensable rating for the residuals of a right fifth metacarpal fracture have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 7.71, Diagnostic Code (Code) 5227 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  March 2002, May 2005, January 2006, August 2009, and November 2010 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The August 2009 and November 2010 letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

Regarding the initial compensable evaluation for the Veteran's right fifth metatarsal fracture residuals, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to a rating; while numerous subsequent supplemental SOCs (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized by the Social Security Administration, have been secured.  The RO arranged for VA examinations for various disabilities in May 2002, August 2006, August 2009, September 2009, February 2010, and November 2010.  These examinations, taken together, are found to be adequate for rating purposes for the issues decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered requested opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic such as arthritis, sensorineural hearing loss, or malignant tumors, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, lay and medical, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for Left Hand Fracture, 
Arthritis of the Wrists and Fingers, Neck Disability,
 Low Back Disability, Left Knee Disability and 
Right Shoulder Disorder  

The Veteran claims service connection for various orthopedic disorders, including the residuals of a left hand fracture, arthritis of both wrists and all of his fingers, and disabilities of the  neck, low back, left knee, and right shoulder.  In testimony before the undersigned at the Board hearing in June 2010, the Veteran stated that he believed that these disabilities had their onset as a result of a fall during service.  He stated that he slipped on automobile oil and fell, injuring these joints.  

While the Board does not doubt that the Veteran sustained a fall while he was in service, after review of the record, for reasons that will be given herein, the Board does not find it credible that he developed orthopedic disabilities in service, or chronic symptoms of disabilities in service, or continuous symptoms of disabilities after service.  Review of the Veteran's STRs does not demonstrate that the Veteran had any disorder of the left hand, wrists, fingers (other than the 5th metacarpal of the right hand for which service connection has been established), neck, low back, left knee or right shoulder.  There is no indication in the STRs that the Veteran sustained injuries of these joints in a fall.  

Post-service medical evidence, as well as lay histories provided by the Veteran contained in the medical record, tends to show no in-service injury as well as no chronic or continuous symptoms of disability after the reported in-service injury.  Post-service medical evidence includes reports of treatment from several private physicians and medical care providers.  The Veteran was treated for low back pain in 1972, for disability of the right shoulder in 1997 and for disability of the left wrist and hand in 1998.  During treatment for these disabilities, the Veteran did not report a history of injury in a fall during service, but related other factors marking their post-service onset.  For example, in a July 1972 treatment report states that the Veteran first noted pain in his low back after twisting abnormally while getting into his car earlier in the week.  He had pain and limited motion and was advised to avoid climbing, stooping and lifting for a week.  Several months later, in September 1972, the Veteran was treated for low back pain sustained when he reached for a tool while at work.  Muscle spasm of the low back was assessed and the Veteran was advised to avoid sitting for several weeks and to not work overtime.  

Private treatment records dated after service in February 1997 show that the Veteran had complaints of right shoulder pain that he stated had begun while he was weeding.  X-rays at that time showed a Type II acromion and the impression was rotator cuff tendinitis of the right shoulder.  In August 1997, the Veteran reported that his right shoulder still bothered him on abduction.  He reported no history of an injury.  In February 1998, the Veteran was treated for left wrist pain and stated that he had no use of his left hand.  The Veteran reported that his left wrist pain had its onset in January 1998, but that he had had no injury.  He said that the pain was of gradual onset.  The assessment was of stenosing tenosynovitis of the first dorsal compartment of the left wrist.  Warm compresses were applied.  In March 1998, the Veteran reported that he was feeling better.  

In a September 2003 examination report, the Veteran was treated for complaints of osteoarthritis of the neck, hands, knees, shoulder and low back.  His history of these illnesses shows that he had a 12 to 15 year history of pain.  The Veteran stated that he had fractured his hands in a accidental fall that caused post-traumatic arthritis of the hands.  On examination of the lumbar spine, a moderate degree of degenerative spondyloarthritic changes was noted.  

In a May 2003 statement, the Veteran's private physician related that he had been treating the Veteran since 1992.  Treatment was for diffuse osteoarthritis in areas of the neck, right shoulder, both hands, wrists, fingers, lower back, and right knee.  The physician stated that treatment was most effective with Celebrex.  In a January 2008 statement, this physician submitted a second statement opining that the Veteran had arthritis of the neck, right shoulder, left hand, right hand, all fingers, both wrists, lower back and right knee that were as likely as not directly connected to a fall the Veteran suffered while in the military.  

The Veteran was afforded a VA examination of the hands in August 2009.  At that time, X-ray studies showed age acquired degenerative joint disease of the right hand.  The examiner noted that the Veteran had a degenerative process of both hands that was typical with aging.  

In an affidavit dated in May 2005, a friend of the Veteran related that she had known the Veteran for approximately 30 years and had noted disabilities of joint pain involving the neck, back right shoulder, both hand and both knees.  The Board appreciates this information, but, at best, this dates the onset of the disabilities to 1975, approximately 12 years after service.  The absence of clinical documentation this long a period of time is probative evidence against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  Post-service medical evidence does not show manifestations of arthritis of any of these joints within one year of separation from service.  Therefore, the Board finds that there is no basis upon which service connection may be established using the one year presumptive provisions.  

The Veteran's private physician has related the development of the orthopedic disabilities to a history of a fall that the Veteran related that he sustained during service.  The Board does not find this history credible, given the statements made for clinical purposes in the private treatment records in 1972, 1997, and 1998, which indicate other, post-service causes such as twisting of the back getting into a car, weeding, or even no specific injury of the left hand and wrist.  The opinion of the Veteran's private physician is based upon the history as provided by the Veteran, a history that is not found credible by the Board.  The history is not credible because it is inconsistent with the other, more contemporaneous lay and medical evidence bearing on the question of in-service injury and symptoms of post-service symptoms.  The Board has not discounted the history simply because it is from the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  

As such, the opinion does not provide a basis upon which service connection may be established.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (the recitation of an inaccurate history does not constitute competent medical evidence of a connection with service); LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  

The VA examination in August 2009 included an opinion that the Veteran had degenerative joint disease of the hands that was consistent with aging.  Therefore, the Board finds that the preponderance of the evidence does not show that these disabilities are related to an incident in service.  Under these circumstances, service connection must be denied.  

Service Connection for a Chronic Skin Disability

The Veteran is claiming service connection for a chronic skin disability, including tinea pedis, tinea cruris, and eczema of the hands, lower extremities, and facial area.  It is initially noted that service connection for basal cell carcinoma will be addressed in a separate section of this decision.  

After review of the record, the Board finds that there is no injury, disease, or chronic symptoms of a skin disorder in service.  Review of the Veteran's STRs shows no manifestations of one of these skin disabilities while the Veteran was on active duty.  

The Veteran testified at the Board hearing in June 2010 that he believed he had a skin disorder as a result of his presence in the jungles of the Philippines, including swimming or wading in the water while he was stationed there.  He related that he had received treatment during service for a skin disorder by a corpsman, and had used cortisone cream and other medication given him by VA for treatment of a skin disorder.  The Board does not find these statements to be credible.  In this regard, it is noted that in a July 1992 medical history report, completed for work related purposes, the Veteran did not list a chronic skin disability in his medical history.  While a sebaceous cyst was noted, it was commented that any skin disability had resolved.  Moreover, reports of private treatment subsequent to service, dating from 1965, do not specifically show that the Veteran was treated for a chronic skin disability in the years after service.  

The Veteran was afforded a VA examination in September 2009 for the purpose of determining whether the Veteran had a skin disorder that he claimed as athlete's feet (tinea pedis), jock itch (tinea cruris), or eczema of the lower extremities and facial areas.  At that time, the Veteran reported that he had had eczema on the face, legs and arms since being in the military.  He stated that he used over-the-counter hydrocortisone cream.  Examination at that time showed mild erythema of the face, but no other areas of the body.  He did have dry skin of both lower legs and the feet and white spots on the feet compatible with keratosis.  At the June 2010 Board hearing, the Veteran testified that he had treated himself with over-the-counter hydrocortisone medication, but did not specifically state that he had had a chronic skin disability since service.  In fact, the Board takes judicial notice of the fact that hydrocortisone medication became first available without prescription in approximately 1990.  As the Veteran's STRs do not show manifestations of tinea pedis or cruris, or eczema of any area of the body during service, the Board finds that these disabilities were not manifested during service.  

After review of the evidence, the Board finds that there is no relationship between tinea pedis, tinea cruris, or eczema of the lower extremities of the face, and service.  The post-service treatment records do not include evidence of chronic symptoms of such a skin disorder and, specifically, there is no documentation of tinea pedis, tinea cruris, or eczema until the diagnosis is made at the time of the VA examination in September 2009.  In a February 2010 addendum to the September 2009 examination report, the examiner rendered an opinion that, after review of the record, it was less likely than not that any skin condition was due to any incident or event in service.  Therefore, in the context of no in-service injury, disease, or chronic skin disorder and no continuous post-service symptoms of skin disorder, and a negative nexus opinion in the record, the Board finds that there is no relationship between tinea pedis, tinea cruris, or eczema of the lower extremities of the face and service.  


Service Connection for Bilateral Hearing Loss

The Veteran claims service connection is warranted for bilateral hearing loss.  At the June 2010 Board hearing before the undersigned, he related the development of his hearing loss to exposure to naval gun fire during service.  The Board finds the Veteran's testimony to be credible and that he was exposed to acoustic trauma during service.  

Review of the Veteran's STRs shows that on examination for entry upon active duty and on separation from service the Veteran's hearing acuity was noted to be 15/15 by whispered and spoken voice.  The Board finds that there are no chronic symptoms of hearing loss while the Veteran was on active duty.  

After review of the record, the Board finds that the Veteran did not have continuous symptoms of hearing loss in the years after service.  In this regard, it is noted that post-service medical evidence includes private audiometric testing performed in connection with the Veteran's employment.  Audiograms dated from 1965 to 1975 show normal hearing acuity in all tested frequencies.  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Testing in "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Testing in 1976 includes some evidence of increased dB levels in the right ear, but subsequent audiograms conducted from 1977 to 1984 show normal hearing acuity.  Testing in 1984 demonstrate a hearing loss.  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

After review of the entire record, the Board finds that the weight of the evidence shows that the Veteran's hearing loss is not related to service.  In a March 2004 letter, a private audiologist relates that the Veteran was seen in the office in February 2004 giving a history of constant bilateral tinnitus and hearing loss since military service.  It was noted that the Veteran's military service had exposed him to excessive noise.  Audiometric results indicated normal hearing through 3000 Hz, sloping to a moderate sensorineural hearing loss bilaterally.  The examiner rendered an opinion that the etiology of the hearing loss was as likely as not secondary to excessive noise exposure while serving in the military.  

The Veteran underwent a VA audiometric examination in August 2009.  At that time, the diagnoses were normal hearing through 3000 Hz and sensorineural hearing loss from 4000 Hz.  In a January 2010 addendum, the VA audiologist rendered an opinion that the Veteran's hearing loss was less likely as not to noise exposure during military service.  This opinion was based upon the audiometric data and the Veteran's reported history of noise exposure following service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a medical opinion, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

After review of the entire evidence of record, the Board finds that the Veteran's hearing loss is not related to service.  The normal audiometric findings from 1965 to 1976 are important evidence that is given great weight when determining the onset of the disability.  Although the Veteran's private physician opined that the Veteran's hearing loss was the result of noise exposure during service, there was no mention in that opinion of post-service noise exposure of the normal audiometric evaluations of record for many years following the Veteran's release from active duty.  The VA audiologist has taken these factors into account, which gives this opinion greater weight because it is rendered following a more accurate history.  Under these circumstances, the Board finds that the weight of the evidence is against the claim.  Therefore, service connection must be denied.  

Service Connection for PTSD

The Veteran is claiming service connection for PTSD that he believes is the result of two stressors that occurred while he was on active duty.  In correspondence and in testimony at the Board hearing in June 2010, the Veteran cited a personal assault when he was struck in the face with a bottle while on liberty.  In correspondence, he also cited the fall that occurred when he slipped on some oil.  It is noted that the personal assault incident was confirmed by a fellow serviceman in a December 2003 affidavit.  

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

The Veteran has not claimed that either of his stressors involved combat, and there is no evidence of combat with the enemy in the record.  Therefore, further consideration of this aspect of the claim is not necessary.  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  Id. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) (2011) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

The VA General Counsel has interpreted that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but was not decided by the Board as of July 13, 2010.  

The Board has reviewed the entire evidence of record.  As noted, the Veteran's claimed stressor, being struck in the face with a bottle, has been confirmed by his fellow serviceman, and this is recognized by the Board.  Following review, however, the Board finds that there is no diagnosis in the record that confirms the presence of PTSD.  For this reason, service connection for PTSD must be denied.  

Review of the STRs show no complaint or manifestation of any psychiatric disorder while the Veteran was on active duty.  Post-service treatment records show that the Veteran was seen for complaints of depression in 1993, with no relation between the symptoms and service noted at that time.  In October 2006, the Veteran was evaluated for possible PTSD by VA.  At that time, no diagnosis of an acquired psychiatric disability was made.  Review of the remaining treatment records shows no diagnosis of PTSD, either by VA or from private medical care providers.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the claim and service connection for PTSD is not warranted.


Service Connection for Basal Cell Carcinoma

The Veteran is claiming service connection for basal cell carcinoma.  The Veteran's main contention is that he sustained significant sun exposure during service that is the proximal cause of his basal cell carcinoma.  The Veteran's contentions that he sustained significant sun exposure during service that caused or contributed to the development of his basal cell carcinoma is found to be credible.  

Review of the record shows that the Veteran was diagnosed with this disability on biopsy in July 2009.  As previously noted, STRs and medical records of treatment in the years following service do not show complaints or manifestations of a chronic skin disability.  

In support of the Veteran's contention relating to sun exposure during service, a November 2009 statement was submitted from the Veteran's private physician.  In that statement, the Veteran's history of basal cell carcinoma since November 2008 was described.  The physician rendered an opinion that the Veteran's basal cell carcinoma is more likely than not related to his continuous sun exposure during service.  

An examination was conducted by VA in November 2011.  The examiner was requested to render an opinion regarding whether the Veteran's basal cell carcinoma at least as likely as not related to the Veteran's time in service.  After review of the record, the examiner stated that this question could not be resolved without resort to mere speculation.  The examiner stated that basal cell cancers are known to be caused by chronic sun exposure and there is little doubt that sun exposure during service would have contributed to the development of skin cancer.  Any sun exposure during service would; however, have been limited and would probably not have completely caused his basal cell cancers.  

The contention that the basal cell carcinoma is supported by the medical opinion of his private physician, as well as by the VA physician in November 2011.  While the VA physician, after recognizing the possibility of a relationship, ultimately found that no opinion was possible, the opinion of the private physician was not contradicted.  The Veteran's sun exposure while on active duty is found to be consistent with the nature and circumstances of his service.  Therefore, the Board finds that the evidence is, at least, in equipoise and, with the resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for basal cell carcinoma is warranted.  

Service Connection for Sinusitis, with Headaches,
Residuals of a Deviated Nasal Septum

The Veteran seeks service connection for sinusitis, with headaches, which he claims are the result of a deviated nasal septum that was caused by an injury he sustained during service.  During the testimony at the Board hearing in June 2010, the Veteran stated that during service he had sustained an injury to the left side of his face when he was struck by a bottle while on liberty in the Republic of the Philippines in 1960.  As previously noted, this incident has been confirmed by a fellow serviceman in a December 2003 lay affidavit.  The Veteran testified that he has had trouble breathing through his left nostril since that incident and has continuously had problems with sinusitis and the deviated nasal septum since that time.  

The Board finds that the Veteran did not manifest chronic symptoms of sinusitis or a deviated nasal septum during service.  STRs do not show complaints of manifestations of either sinusitis or a deviated nasal septum.  Private treatment records show that the Veteran was treated for sinusitis in January 2000.  

After review of the evidence, the Board finds that the Veteran did sustain an injury of his septum with resulting chronic sinusitis as a result of service.  In a December 2008 statement, the Veteran's private physician stated that the Veteran had been treated for several years for recurrent sinusitis and difficulty breathing through his nose.  He related the Veteran's history of trauma to the face and nose, with reported difficulty breathing since that time.  The Veteran also related bleeding from bone spurs in the nose.  (This is clinically confirmed in October 2008 private treatment records.)  CT scan shows a quire severe deviated nasal septum and enlarged turbinate on the right side.  This was also apparent from the evidence on physical examination and nasal endoscopy, which supported a history of nasal fracture and nasal sinus bones.  The examiner recommended a septoplasty to remove obstructive bone spurs and a sinusplasty to help the sinuses.  

The evidence of records includes the Veteran's credible history of trauma during service, credible testimony that he had symptoms of sinusitis in the years subsequent to service, and a medical opinion by a private physician that the Veteran has chronic sinusitis and a deviated nasal septum as a result of this trauma.  While the Veteran was afforded a respiratory examination by VA in February 2010 that did not find evidence of sinusitis, the opinion requested in relation to that examination concerned the possibility of service connection for asbestosis and made no request about the etiology of possible sinusitis.  (Service connection for asbestosis was established and is not part of the present discussion.)  Thus, the Board finds that the evidence is in equipoise and, with the resolution of reasonable doubt in the Veteran's favor, supports the establishment of sinusitis, with headaches, and a deviated nasal septum and service connection is granted.  

Service Connection for Bronchitis and Pneumonia

The Veteran contends that service connection is warranted for bronchitis and pneumonia.  In testimony before the undersigned at the June 2010 Board hearing he asserted that this is related to the sinusitis that is, in turn, the result of the facial trauma that he sustained while on active duty.  

As previously noted, service connection has now been established for sinusitis.  The Board finds, however, that the evidence has not demonstrated chronic symptoms of bronchitis or chronic pneumonia at any time in service or continuous symptoms thereafter.  (It is noted that service connection has been established for asbestosis and that this disability is not part of this discussion.)  Review of the Veteran's STRs shows no complaint or manifestation of a chronic respiratory disorder.  Post-service private treatment records include a chest X-ray study dated in April 1998 that show the lungs to be clear and the costophrenic angels sharp.  In October 2000, the Veteran was treated for complaints of chest congestion and a cough of four days duration.  The assessment at that time was Bronchitis.  Subsequent treatment records, including an examination by VA in February 2010, do not show complaints or manifestations of either bronchitis or pneumonia.  

In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer 3 Vet. App. at 223.  The record does not show complaints or manifestations of pneumonia and only one single episode of bronchitis following service.  Thus, neither chronic pneumonia nor chronic bronchitis has been demonstrated in the record.  Accordingly, service connection for a chronic bronchitis or pneumonia is not warranted.  

Initial Rating for the Residuals of a Fracture 
of the Right Fifth Metatarsal

Service connection for the residuals of a fracture of the right fifth metatarsal was granted by the RO in a June 2002 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5227 from the date of claim in February 2002.  The Veteran disagreed with the initial rating assigned, which is the issue on appeal.  In this case, the Board has considered the entire period of initial rating claim from June 2002 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The Veteran's right finger disability is a disorder of the individual digit, and is rated as either based on the presence of ankylosis or limitation of motion.  See 38 C.F.R. § 4.71a.  Ankylosis of the ring or little finger warrants a noncompensable rating as the maximum schedular evaluation under Code 5227 (for either the dominant or non-dominant hand).  Under Code 5230, for limitation of motion of the ring or little finger of one hand, a noncompensable evaluation is also warranted.  38 C.F.R. § 4.71a.  A 10 percent disability of the little finger of either hand is warranted for amputation, without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Code 5156.  

The Veteran has been afforded several examinations of the fingers of the right hand by VA since May 2002.  In May 2002, it was noted that he was right hand dominant.  On physical examination, range of motion of the right hand was within normal limits.  There was no evidence of rotational abnormality or of bony hypertrophy.  There was no tenderness to palpation over the base of the fifth metatarsal.  X-ray studies showed no obvious fracture deformity.  There was no significant degenerative abnormalities to this area.  The impression was right fifth metacarpal fracture.  

On August 2009 VA examination, the Veteran did not have any specific complaints related to his 5th metacarpal fracture.  This was described as having healed without sequela.  Physical examination showed limitation of motion of the middle finger, but this had no relationship with the fractured 5th metacarpal.  The assessment regarding the 5th metacarpal was that the Veteran had a healed 5th metacarpal fracture without residuals or sequela, but aging acquired degenerative joint disease of the right hand.  

Throughout the appeal, the evidence has not demonstrated any measurable disability associated with the residuals of the fractured right 5th metacarpal for which service connection has been established.  Certainly the evidence does not approximate the disability associated with amputation of the little finger of the hand, necessary for a 10 percent rating under the applicable schedular criteria.  Thus the Board finds that the injury has healed without sequela, a compensable rating is not warranted.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran is not shown to have any significant disability associated with the service-connected right 5th metacarpal fracture residuals.  This includes consideration of any functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The applicable criteria for evaluation of disability of the little finger of either hand require amputation for a 10 percent rating (Code 5156).  Under the criteria for limitation of motion (Code 5230) or even unfavorable ankylosis (Code 5227) of the little finger, a noncompensable rating is warranted.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right 5th metacarpal fracture residuals, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not employed, and receives Social Security Disability Benefits, TDIU has been referred for consideration by the RO.  Therefore, the matter of entitlement to a TDIU and the related extraschedular question of unemployability is not before the Board.  


ORDER

Service connection for the residuals of a fracture of the left hand is denied.  

Service connection for arthritis of the wrists and all fingers, other than the right little finger, is denied.  

Service connection for a neck disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a chronic skin disorder, including tinea pedis, tinea cruris, and eczema of the hands, lower extremities and facial area is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for PTSD is denied.  

Service connection for basal cell carcinoma is granted.  

Service connection for chronic sinusitis, with headaches and a deviated nasal septum, and is granted.  

Service connection for chronic bronchitis and pneumonia is denied.  

An initial compensable rating for the residuals of a fracture of the right fifth metacarpal is denied.  


REMAND

There are several issues remaining on appeal, including entitlement to service connection for the residuals of a facial fracture, entitlement to service connection for the residuals of a left eye injury, and entitlement to service connection for a right knee disorder.  These issues must be remanded.  

Regarding the issues of service connection for the residuals of a facial fracture and left eye injury, the Board notes that the incident in service in which the Veteran was struck in the face by a bottle causing injury has been recognized by the Board.  The Veteran has stated that he has residuals of a facial fracture and a left eye injury as a result of this injury.  VA has not afforded the Veteran an examination to ascertain whether he has the current claimed disabilities.  The Board finds that the low threshold for the requirement of a VA examination has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As such, a VA examination for these disabilities is warranted.  

Regarding the issue of service connection for a right knee disability, it is noted that the Board has recently received evidence from the Veteran regarding this disability.  The Veteran has not waived consideration by the RO of this evidence and the Veteran's representative is local only.  As such, this issue must be returned for review prior to appellate consideration.   

Accordingly, the issues of service connection for the residuals of a facial fracture, entitlement to service connection for residuals of a left eye injury, and entitlement to service connection for a right knee disorder are REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the current nature and extent of any residuals of a facial fracture.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any facial fracture residuals are related to service, including the incident in service when the Veteran was struck in the face with a bottle.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the current nature and extent of any residuals of any left eye injury.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any left eye injury residuals are related to service, including the incident in service when the Veteran was struck in the face with a bottle.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues of service connection for facial fracture residuals, residuals of a left eye injury, and a right knee disability.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


